IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: K.J.C.                              : No. 550 MAL 2019
                                           :
                                           :
PETITION OF: K.C., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of November, 2019, the Petition for Allowance of Appeal

is DENIED.